DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 5-7 and 9-11.  See 37 CFR 1.84(p)(1) – (5) and 37 CFR 1.84(l).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)
Identifying indicia, if provided, must be placed in the front of each sheet within the top margin. See 37 CFR 1.84(c).  In the instant application, identifying indicia is found both the top and bottom margins of Figures 1-12.  

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is the sole independent claim pending.  
Claims 1, 5, 9, 10, 12, and 13 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    170
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    44
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    76
    624
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    164
    627
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    83
    618
    media_image6.png
    Greyscale

Claim 1 is indefinite with respect to each of 1) what constitutes the metes and bounds of “a channel”; and 2) what it can be made/fabricated from; and 3) its shape, both in terms of length and cross-section.  
As can be seen in claim 12, “the channel is a carbon nanotube”, yet in claim 13, “the channel is a nanowire.”  It is less than clear if the “channel” must be a depression or hollow and/or solid, e.g., a wire, or whether the wire, e.g., a nanowire, is also hollow or has some special shape. It is also unclear as to what material(s) the “channel” can be made of.  
While the disclosure has been found to refer to “conduction channels” (see, e.g., page 25, lines 2-4), it is unclear if the “channel” of claim 1 is limited to, or even encompasses, such a “channel”.
As can be seen in claim 1, an array of sensors “are located at different addressable locations on the solid-phase substrate” and that “individual charge sensors in the array respectively comprise a channel”.  It is less than clear as to
Claims 2-21, which depend from claim 1, fail to overcome these issues and are similarly rejected.

Claim 1 is confusing where is stated “each of the different nucleic acids including a unique label to be detected by a charge sensor of the array.”  (Emphasis added)  As presently worded, the use of the term “including” effectively renders the clause incomplete, if not nonsensical.  Perhaps applicant had intended to employ the term >>includes<< or >>comprises<<, and not “including”.  

Claim 1 is indefinite with respect to what constitutes the metes and bounds of “charge” as used in “a charge sensor”.  For example, it is unclear if the “charge” is in reference to an electrical charge, or whether the ‘charge” is in reference to some fluid in channels, or whether some other meaning(s) is/are encompassed by the claims. 

Said claim is also confusing as to how the “unique label” of “each of the different nucleic acids” is necessarily capable of “detected” by “a charge sensor of the array” when the label is without limit, and, thusly, fairly encompasses labels that have no charge.

Claims 2-21, which depend from claim 1, fail to overcome these issues and are similarly rejected. 


Claim 9 is indefinite with respect to how and by what means is “an amplifier coupled to each of the individual charge sensors in the array”.  Claim 9 is confusing as to whether all of the charge sensors are connected to a single, common or shared amplifier, or whether a separate amplifier is “coupled to each of the individual charge sensors” or whether there is a plurality of amplifiers, and that different amplifiers can have different numbers of charge sensors coupled thereto.
Claim 9 is confusing as to whether or not “an amplifier” can only be coupled to an individual charge sensor”, or whether an amplifier can be coupled to a plurality of amplifiers.  If, per chance, the amplifier can be coupled to a plurality of charge sensors, it is unclear as to how the amplifier would be able to not acquire a signal from an individual charge sensor that “comprises more than one of their own polymerases.”

The terms “pinched region” and “less than” in claim 14 are relative terms which render the claim indefinite. The terms “pinched region” and “less than” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim 16 is indefinite with respect to what the “distinguishable signal” is to be distinguishable from.  For example, does each nucleic acid, that has at least one nucleotide different from all other oligonucleotides, be labeled differently, and produces a different signal, and/or whether all nucleotides of the same sequence, e.g., PCR product, is to have the same label and be indistinguishable from all other nucleic acids of the same sequence?
Claim 16 specifies that “the polymerase of each of the individual charge sensors in the array binds one of the nucleic acid templates, one of the nascent nucleic acid strands, and one of the different nucleic acids”.  It is unclear if the polymerase is to be capable of binding to each of these three different molecules at the same time, or it binds to only one at a time.  It is also unclear as to what constitutes “different nucleic acids”.  For example, would two different templates qualify, and if so, would the polymerase actually be capable of binding to two nucleic acid templates, and if so, would this be simultaneously, or not?
Claims 17-21, which depend from claim 16, fail to overcome these issues and are similarly rejected.

Claim 17 is confusing as to whether the “labels hybridize to one or more of the oligonucleotides”, or whether functionalized oligonucleotides, which comprise a unique label, hybridize to oligonucleotides. 

Claim 18 is seemingly incomplete as the claimed composition is not found to recite that the different molecules are in any fluid, and thusly “the unique label” would not be “free to diffuse away from the charge sensor.” 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 is the sole independent claim pending.  
Claims 1, 5, 9, 10, 12, and 13 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image2.png
    170
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    44
    629
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    76
    624
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    164
    627
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    83
    618
    media_image6.png
    Greyscale

As presently worded, the “kit” is to comprise “an array of charge sensors” and “a plurality of different nucleic acids” each include “a unique label to be detected by a charge sensor array”.

As an initial point, it is noted that a text search of the original specification and claims finds the expression “unique label” being used in original claims, however, it has not been found in the specification. 

As can be seen in dependent claim 13, the channel in the “charge sensor” can be a “nanowire”.  Applicant, at page 26, first full paragraph, teaches:
Other charge sensors that can be modified for use in an apparatus or method set forth
herein include, without limitation, silicon nanowire (SiNW) FET, FET made of III-V materials, silicon FinFET, graphene nanoribbon FE Ts as well as nanoribbon FE Ts from other 2D materials such as MoS2 and silicene, tunnel FET (TFET), and steep subthreshold slope devices (see, for example, Swaminathan et al., Proceedings of the 51st Annual Design Automation Conference on Design Automation Conference, pg 1-6, ISBN: 978-1-4503-2730-5 (2014) and Ionescu et al., Nature 479, 329-337 (2011)).  (Emphasis added)

As evidenced above, applicant is relying on non-patent publications to teach how to make charge sensors that comprise a nanowire.  Such information is deemed to constitute essential material.  
Attention is directed to 37 CFR 1.57(d), which sates in part:
(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). (Emphasis added)

The fact that such essential material has been incorporated-by-reference to non-patent publications has not been found to satisfy the written description requirement. 

In addition to the above, it is noted that claim 16, and claims 17-21 which depend therefrom, are drawn to a “composition comprising the kit”, and that said composition comprises “a plurality of nucleic acid templates; and a plurality of nascent strands”.  A review of the disclosure does identify a Sequence Listing.  Said Sequence Listing has been found to comprise a total of three sequences, all of which are proteins/peptides.  A review of the disclosure fails to find where applicant has disclosed the claimed “plurality of nucleic acid templates”, the “plurality of nascent nucleic acid strands”, much less the “oligonucleotides” that are used to functionalize the charge sensor (claim 17). 
It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d 1398 at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0021919 A1 (Scholl et al.)
WO 2010/044932 A2 (Mannon et al.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634